Mathews, J.
delivered the opinion of the court.
The present case presents a contest between the creditors of the insolvent, involving claims of privilege and preference on the price or ¡proceeds of a certain plantation sold by the syndic as the property of said insolvent.
The litigants now before the court are composed of three classes of creditors: First, the appellants, who claim a privilege as undertakers, who made and completed a levee on the land according to the adjudication of the police author rities of the parish where the plantation is situated. Second, the appellees who claim a tacit or legal mortgage on the premises in question as having been the property of their uncle, Achile Trouard, who acted as their tutor,- and who on final settlement of his accounts, (as appears by two judg^ ments rendered in the District Court,) was indebted to them, in his capacity of tutor, in the sum of eight thousand and seventy-two dollars. Third, certain persons who appear to hold the rights and claims of the vendor ^against the insolvent by regular transfer of the notes which were given by the later to the former to secure the price of the plantation, &c.
The decree of the court below denies a right of privilege to the undertakers and makers of the levee; gives a preference in rank to the tacit mortgage claimed by the minors, Trouard; and accords to the creditors who have succeeded to the rights of the vendor, a concurrent privilege proportioned to the amounts transferred to each of them, &c.
From this decree the undertakers appealed, and by agreement, all the parties before this court are authorised to litigate, without restriction in relation to their respective claims.
Previous to the adoption of the Louisiana Code, no privilege seems to have been expressly granted by law on the land to persons who make and repair levees, to secure the payment for the value of such works. The privilege of un*354dertakers of works of this kind, before that period, rested solely on the provisions of the old Code, relative to architects an(j 0^er undertakers, and was limited to the houses, buildings, or works by them constructed, rebuilt or repaired. See old Code, jj.470, art. 75.
The act of Feb tais tocétiy'no SSffiSXr ingiera».repau
The 3216th article of tli© Oivil code gives no persons having mortgages and privileges on the land previous to Code^assmmed the force of laW.
By the old Code conferred^0upon makers of ievees.
an ac^ tbe legislature, approved February 22, 1817, a special privilege was granted to the parishes, on the land protected by a levee, on work done at the expense of the parish to secure the reimbursement of the amount expended for such purpose. See 2 Martin’s Dig. p. 247. But this law does not appear to us to confer directly any privilege on undertakers of this sort of works; although it is possible that the parish might subrogate them to the right of privilege accorded to the former.
Being of opinion that the article 3216 of the La. Code, j-in-ij. . , « , cannot be allowed to operate so as to give a preference to the to the prejudice of persons having privileges or mortgages on the property previous to the time when the ° ° Code assumed the force of law, we are compelled to examine their claim of privilege in relation to the laws as they existed antecedently.
R might be considered as doubtful whether the privilege accorded by the old Code, could be extended beyond the levee itself, (which it appears in the present instance has long since been destroyed by the river,) although such a privilege would be futile in a great degree, as the levee without the land might be worth nothing; and from this consideration it may be fairly inferred, that the article of the Code did not provide, in any manner, a privilege in favor of undertakers and makers of works of this nature.
If, however, it should be granted, that under the operation of the old Code, the privilege claimed by the appellants extended over the whole tract of land secured by the levee made by their labor, still they cannot avail themselves of it against third persons; as the document on which it is founded is not shown to have been recorded in conformity with the provisions of an act of the legislature passed in 1813. See the Acts of that year, page 208.
The District Court is not without jurisdiction ratione materia in a suit brought by a minor to establish his claim against his tutor, and [if no objection on account of personal privilege be taken at the trial, the judgment of that court is in itself valid.
It must be presumed that a process verbal of the adjudication of the work to them as the lowest bidders and undertakers, was reduced to writing, which might have been recorded as required by the act last cited. We, therefore, conclude that the court below was right in rejecting their claim of privilege.
On the part of the persons who claim the benefit of the vendor’s privilege, (at least on the part of one of them, D. C. Williams,) strenuous opposition is made to the tacit mortgage, or lien claimed by the minors, Trouard. But the grounds on which this opposition is based, appear to us to he rather technical than substantial.
It is shown by the evidence that these claims against the ' tutor were settled by suits in the District Court, and the jurisdiction of that court is now denied. We are, however, of opinion, that the District Court was not without jurisdiction ratione materia-, andas no advantage was claimed on account of personal privileges, the judgments there rendered are valid in themselves; perhaps liable to be impeached and annulled by third persons whose rights they may prejudice, on the ground of fraud and collusion; neither of which is pretended in the present instance. See the case of Tabor vs. Johnson, 3 N. S. 674.
Another objection is made to the claim of these minors on account of the want of legal appointment of the tutor. It appears that in relation to the inheritance which he undertook to manage for them, he acted without any regular authority. But this circumstance does not lesson or impair any of the responsibilities imposed by law on him or his property. By a provision of the old Code, to be found at page 456, article 20, a legal mortgage is imposed on the property of those who, without being tutors or curators, have taken on themselves the administration of the property of minors, &c. The same provision is renewed in the Louisiana Code. See article 3283.
There is no error in that part of the decree of the District Court, which sustains the privilege by the assignees of the vendor’s-claim for the price of the property.
*356The claim of D. C. Williams, for the whole amount of the judgment obtained by him against Weinprender was properly rejected; the note having been endorsed to them by Trouard secure a less sum owing by the latter, his claim of privilege cannot equitably be extended beyond the amount to be secured, and in concurrence with the other transferees, which seems to have been decreed by the court below.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.